Title: To James Madison from Thomas Jefferson, 18 September 1805
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Sep. 18. 05.
          
          I return you Munroe’s letter most of the views of which appear to me very sound, & especially that which shews a measure which would engage France to compromise our difference rather than to take part in it and correct the dangerous error that we are a people whom no injuries can provoke to war. No further intelligence being now expected on this subject, & some measures growing out of it requiring as early consideration as possible, I have asked of our collegues a cabinet meeting at Washington on the 4th. of Oct. at 12. oclock, where I hope mrs. Madison’s situation will permit you to be altho I despair of it’s admitting your visit to Orange. It is most unfortunate that Monroe should be coming home so precipitately. I cannot but hope that Bonaparte’s return to Paris about the 13th. of July would find & detain him there till it would be too late to get to England & wind up there in time to arrive here before winter. Accept for Mrs. Madison & yourself affectionate salutations.
          
            Th: Jefferson
          
        